            Case 2:21-cv-00441-JS Document 10 Filed 03/01/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EVERETT KEITH THOMAS,                         :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 21-CV-0441
                                              :
CITY OF PHILADELPHIA, et al.,                 :
     Defendants.                              :

                                              ORDER

       AND NOW, this 1st day of March, 2021, upon consideration of Plaintiff Everett Keith

Thomas’s Motion to Proceed In Forma Pauperis (ECF No. 7), his Prisoner Trust Fund Account

Statement (ECF No. 8), and his pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Everett Keith Thomas, #681220, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of Curran-Fromhold Correctional Facility or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to Thomas’s

inmate account; or (b) the average monthly balance in Thomas’s inmate account for the six-

month period immediately preceding the filing of this case. The Warden or other appropriate

official shall calculate, collect, and forward the initial payment assessed pursuant to this Order to

the Court with a reference to the docket number for this case. In each succeeding month when

the amount in Thomas’s inmate trust fund account exceeds $10.00, the Warden or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Thomas’s inmate account until the fees are paid. Each payment shall

refer to the docket number for this case.
            Case 2:21-cv-00441-JS Document 10 Filed 03/01/21 Page 2 of 4




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Curran-Fromhold Correctional Facility.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum as follows:

               a. All claims against the Philadelphia Department of Prisons are DISMISSED

                  WITH PREJUDICE for failure to state a claim, and the Clerk of Court shall

                  TERMINATE this Defendant from the docket; and

               b. All remaining claims are DISMISSED WITHOUT PREJUDICE to

                  amendment in accordance with paragraph six (6) of this Order.

       6.      Thomas may file an amended complaint within thirty (30) days of the date of this

Order as to the claims the Court dismissed without prejudice. Any amended complaint must

identify all defendants in the caption of the amended complaint in addition to identifying them in

the body of the amended complaint and shall state the basis for Thomas’s claims against each

defendant. The amended complaint shall be a complete document that does not rely on the initial

Complaint or other papers filed in this case to state a claim. When drafting his amended

complaint, Thomas should be mindful of the Court’s reasons for dismissing the claims in his

initial Complaint as explained in the Court’s Memorandum. Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.
            Case 2:21-cv-00441-JS Document 10 Filed 03/01/21 Page 3 of 4




       7.      The Clerk of Court is DIRECTED to send Thomas a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Thomas may use this form to file his amended complaint if he chooses to do so. 1

       8.      If Thomas does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       9.     If Thomas fails to file any response to this Order, the Court will conclude that

Thomas intends to stand on his Complaint and will issue a final order dismissing this case. 2 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be



1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
2
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
           Case 2:21-cv-00441-JS Document 10 Filed 03/01/21 Page 4 of 4




inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:


                                              /s/ Juan R. Sánchez
                                              JUAN R. SÁNCHEZ, C.J.




court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam); Baker v.
Accounts Receivables Mgmt., Inc., 292 F.R.D. 171, 175 (D.N.J. 2013).
